Per Curiam:
There is nothing either in the complaint or in the affidavit upon which this motion was made to show that.the account stated is an account containing items, and thus within section 531 of the Code of Civil Procedure. In the absence of such proof no order requiring a copy of such account to be served was justified. The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, Present — Ingraham, P. J., Laughlin, .Clarke, Scott and Miller, JJ. Order reversed, with ten dollars .costs.and disbursements, and motion denied, with ten dollars costs.